                Case 19-21257-jra      Doc 239     Filed 10/31/19     Page 1 of 33




                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF INDIANA
                                 HAMMOND DIVISION

 In re:

 CALUMET ABRASIVES CO., INC.,                            Case No. 19-21257-jra

                         Debtor.                         Chapter 11


         FIRST MIDWEST BANK’S PROPOSED FINDINGS OF FACT
 AND CONCLUSIONS OF LAW REGARDING DEBTOR’S EMERGENCY MOTION
      FOR USE OF FIRST MIDWEST BANK’S CASH COLLATERAL AND
 FIRST MIDWEST BANK’S MOTION REQUESTING ADEQUATE PROTECTION,
 AND ORDER DENYING DEBTOR’S EMERGENCY MOTION FOR USE OF FIRST
 MIDWEST BANK’S CASH COLLATERAL, GRANTING FIRST MIDWEST BANK’S
    MOTION REQUESTING ADEQUATE PROTECTION, AND PROHIBITING
      DEBTOR’S USE OF FIRST MIDWEST BANK’S CASH COLLATERAL


          First Midwest Bank (“FMB”), by and through its undersigned counsel, and pursuant to this

Court’s instructions, hereby submits its Proposed Findings of Fact and Conclusions of Law

Regarding Debtor’s Emergency Motion for Use of First Midwest Bank’s Cash Collateral and First

Midwest Bank’s Motion Requesting Adequate Protection, and Order Denying Debtor’s

Emergency Motion for Use of First Midwest Bank’s Cash Collateral, Granting First Midwest

Bank’s Motion Requesting Adequate Protection, and Prohibiting Debtor’s Use of First Midwest

Bank’s Cash Collateral, and respectfully states as follows:




103913005.v2
                 Case 19-21257-jra         Doc 239        Filed 10/31/19      Page 2 of 33




                             I.      PROPOSED FINDINGS OF FACT1

        A.       Description of the Debtor’s Business, FMB Loans, and Events Prior to the
                 Debtor’s Bankruptcy Filing.

        1.       Calumet Abrasives Co., Inc. (the “Debtor”) was founded in 1945 to provide high-

performance, custom engineered solutions, private label, and traditional off-the-shelf abrasive

cutting wheels. Since 1986, the Debtor has been largely a private label company focusing on the

brand development of its customers, specializing in bonded abrasives used on wheels that can cut

metal or other types of products. (Debtor’s Emergency Motion for Use of First Midwest Bank’s

Cash Collateral [Doc. 10] (the “Cash Collateral Motion”) at ¶ 1; 10/3 Tr. at 20-21)

        2.       Prior to the bankruptcy filing, the Debtor entered into two business loan agreements

with Standard Bank and Trust Company that were subsequently assigned to FMB. (Cash Collateral

Motion at ¶ 1)

        3.       FMB made a loan (the “LOC Loan”) to the Debtor pursuant to a Business Loan

Agreement dated as of August 30, 2012 (as amended, restated or replaced from time to time,

including most recently by that certain Business Loan Agreement dated as of March 22, 2018

between the Debtor and FMB, and that certain Change in Terms Agreement dated as of November

14, 2018, the “LOC Loan Agreement”). The LOC Loan is evidenced by a certain Promissory

Note dated as of September 10, 2012 in the original principal amount of $500,000.00 made by the



1
  FMB’s proposed findings of fact are based on the testimonial and documentary evidence presented at the
Final Hearing conducted on October 3 and 10, 2019, and certain motions and orders available on the Court’s
docket in the Debtor’s above-captioned case, matters of which the Court may take judicial notice. “Judicial
notice is premised on the concept that certain facts or propositions exist which a court may accept as true
without requiring additional proof from the opposing parties.” Gen. Elec. Capital Corp. v. Lease Resolution
Corp., 128 F.3d 1074, 1080-81 (7th Cir. 1997) (“The most frequent use of judicial notice of ascertainable
facts is in noticing the contents of court records.”) (quoting 21 Charles Alan Wright & Kenneth W. Graham,
Jr., Federal Practice & Procedure: Evidence § 5106, at 505 (1st ed. 1977 & Supp. 1997). Citations to the
Final Hearing transcript shall be made as “10/3 Tr. at __” or “10/10 Tr. at __”, and citations to Final Hearing
exhibits shall be made as “Debtor Ex. __” or “FMB Ex. __.” Citations to motions or orders on the Court’s
docket shall be made as “Doc. __.”

                                                      2
103913005.v2
               Case 19-21257-jra       Doc 239       Filed 10/31/19   Page 3 of 33




Debtor and payable to the order of FMB (as amended, restated or replaced from time to time,

including as increased to $1,000,000.00 and last amended by that certain Change In Terms

Agreement dated as of November 14, 2018, the “LOC Note”). (FMB Ex. 62 at ¶ D)

        4.     The LOC Note is secured by (i) Commercial Security Agreement dated as of

August 30, 2012 granting to FMB a security interest in the “Collateral” as more particularly set

forth therein, executed and delivered by the Debtor in favor of FMB (as amended, restated or

replaced from time to time, the “LOC Security Agreement”); (ii) that certain Commercial

Guaranty dated as of June 5, 2016, given by John G. Anderson (“Guarantor”) in favor of FMB

(as amended, restated or replaced from time to time, including by that certain Commercial

Guaranty dated as of August 4, 2017 given by Guarantor in favor of FMB, the “LOC Guaranty”)

guaranteeing the LOC Loan; and (iii) certain other loan documents evidencing, securing and/or

guaranteeing the LOC Loan (collectively, the “LOC Loan Documents”). (FMB Ex. 62 at ¶ E)

        5.     The Debtor and FMB are also parties to a loan (the “Equipment Loan”) pursuant

to the terms and conditions of a Business Loan Agreement dated as of June 29, 2016 (as amended,

restated or replaced from time to time, the “Equipment Loan Agreement”). The Equipment Loan

is evidenced by a certain Promissory Note dated as of June 29, 2016 in the original principal

amount of $900,000.00 made by the Debtor and payable to the order of FMB (as amended, restated

or replaced from time to time, including as amended by that certain Promissory Note dated as of

January 1, 2018 in the original principal amount of $896,932.48 made by the Debtor and payable

to the order of FMB, the “Equipment Note”). (FMB Ex. 62 at ¶ G)

        6.     The Equipment Note is secured by (i) Commercial Security Agreement dated as of

June 29, 2016 granting to FMB a security interest in the “Collateral” as more particularly set forth

therein, executed and delivered by the Debtor in favor of FMB (as amended, restated or replaced



                                                 3
103913005.v2
               Case 19-21257-jra      Doc 239       Filed 10/31/19   Page 4 of 33




from time to time, the “Equipment Security Agreement”); (ii) that certain Commercial Guaranty

dated as of June 29, 2016, given by Guarantor in favor of FMB (as amended, restated or replaced

from time to time, the “Equipment Guaranty”) guaranteeing the Equipment Loan; and (iii)

certain other loan documents evidencing, securing and or guaranteeing the Equipment Loan

(collectively, the “Equipment Loan Documents” and collectively with the LOC Loan

Documents, the “Loan Documents”). (FMB Ex. 62 at ¶ G)

        7.     The LOC Loan and the Equipment Loan are cross-defaulted and cross-

collateralized. (FMB Ex. 62 at ¶ H)

        8.     As of the Debtor’s May 7, 2019 bankruptcy petition date (the “Petition Date”), the

outstanding principal balance of the LOC Loan was $1,000,000.00, plus accrued interest since

December 20, 2018, plus such other late fees, costs, fees and expenses, including legal fees and

expenses incurred by FMB. (Id.)

        9.     As of the Petition Date, the outstanding principal balance of the Equipment Loan

was $691,396.32, plus accrued interest since April 8, 2019, plus such other late fees, costs, fees

and expenses, including legal fees and expenses incurred by FMB. (Id.)

        10.    Exhibit A to the Cash Collateral Motion identifies FMB’s “Collateral” as “all

personal and fixture property of every kind and nature including without limitation all goods

(including inventory, equipment and any accessions thereto), instruments (including promissory

notes), documents, accounts, chattel paper (whether tangible or electronic), deposit accounts,

letter-or-credit [sic] rights (whether or not the letter of credit is evidenced by a writing),

commercial tort claims, securities and all other investment property, supporting obligations, and

other contract rights or rights to the payment of money, insurance claims and proceeds, and all

general intangibles); whether any of the foregoing is owned or acquired later; all accessions,



                                                4
103913005.v2
               Case 19-21257-jra       Doc 239       Filed 10/31/19    Page 5 of 33




additions, replacements and substitutions relating to any of the foregoing; all records of any kind

relating to any of the foregoing; all proceeds relating to and of the foregoing (including insurance,

general intangibles and account proceeds).” (Cash Collateral Motion at Ex. A)

         11.   The Debtor has stipulated that FMB’s Loan Documents are valid and enforceable,

and that FMB has valid, perfected and unavoidable first priority liens and security interests on and

against the Collateral and any cash collateral that the Debtor seeks authority to use in the Cash

Collateral Motion. (FMB Ex. 62 at ¶ J)

         12.   In December 2018, Robert Shindorf (“Shindorf”) acquired 50% of the outstanding

shares of the Debtor’s stock from then sole-shareholder John Anderson (“Anderson”), who

retained 50% of the Debtor’s stock, pursuant to a stock purchase agreement. At the same time,

Anderson resigned from his role as officer and director of the Debtor, and Shindorf was elected as

sole director, president, secretary and treasurer of the Debtor. (Cash Collateral Motion at ¶ 2; FMB

Ex. 3)

         13.   Prior to that time, Shindorf had identified the Debtor as a potential supplier of

private-label bonded abrasive products, and as an acquisition target to complement Shindorf’s

other companies operating in the abrasives industry. (10/3 Tr. at 19-24; 10/10 Tr. at 117-118)

         14.   Shindorf paid Anderson $50 for 50% of the outstanding shares of the Debtor’s stock

and provided no other consideration to Anderson. (FMB Ex. 3, 10/3 Tr. at 118-119)

         15.   Shindorf testified that the Debtor was a very difficult company to value, in part,

because 3M was the biggest customer and with 3M there is no guaranteed revenue beyond a three-

month order forecast. (10/3 Tr. at 119)

         16.   Shortly after Shindorf assumed control of the Debtor in December 2018, he stopped

making mortgage payments to FMB notwithstanding the previous arrangement whereby the



                                                 5
103913005.v2
               Case 19-21257-jra      Doc 239         Filed 10/31/19   Page 6 of 33




Debtor would make the mortgage payments to FMB on behalf of Anderson for the Hammond, IN

properties where the Debtor operates its business. (10/3 Tr. at 148)

        17.    Within a few months after they entered into the December 2018 stock purchase

agreement, Anderson and Shindorf had a falling-out regarding decision-making and their

respective roles with the Debtor. (10/3 Tr. at 126)

        18.    On April 1, 2019, Shindorf initiated a lawsuit on behalf of the Debtor against

Anderson in the Lake County, Indiana court seeking injunctive and other relief. (FMB Ex. 2; 10/3

Tr. at 126-127)

        19.    Around the same time that he filed the lawsuit against Anderson, Shindorf executed

a Memorandum of Action and a Line of Credit Note, both of which were backdated to December

17, 2018, to memorialize a deferred compensation arrangement under which Shindorf would earn

an annual salary of $260,000 from the Debtor. (FMB Ex. 4; 10/3 Tr. at 129-132)

        20.    Shindorf testified that he and Anderson discussed his deferred compensation

arrangement in December 2018, and that he would not draw a salary until the Debtor’s business

was stabilized and profitable. (10/3 Tr. at 129-132)

        21.    However, in late April 2019 during the two weeks leading up to the Debtor’s

bankruptcy filing on May 7, 2019, Shindorf stopped deferring compensation and started drawing

a bi-weekly salary of $5,000. (10/3 Tr. at 133)

        22.    In March 2019, after the Debtor defaulted under the Loan Documents, FMB

considered seeking the appointment of a receiver for the Debtor’s business and engaged Sandor

Jacobson (“Jacobson”) of Plante Moran for that purpose. (10/10 Tr. at 10)

        23.    Jacobson holds a Bachelor of Arts degree from the University of Texas in Austin

where he minored in business administration. Jacobson became a certified public account in 2010.



                                                  6
103913005.v2
               Case 19-21257-jra       Doc 239        Filed 10/31/19   Page 7 of 33




From 2003 to 2017, Jacobson was employed by Abrams and Jossel Consulting, which is a boutique

crisis management and restructuring firm that works with middle market companies. In 2017,

Jacobson joined Plante Moran as a restructuring principal in the Chicago office. Jacobson has

more than 15 years of experience consulting with underperformed, distressed businesses including

manufacturing companies like the Debtor. (10/10 Tr. at 7-9)

        24.    In April 2017, Jacobson conducted an investigation of the Debtor’s business and

finances, including a review of financial information that he obtained from Shindorf, and he spent

three full days at the Debtor’s Hammond facility interview some of the Debtor’s key employees

and assessing the Debtor’s operations. (10/10 Tr. at 10)

        25.    Jacobson identified “a lot of troubling facts” about the Debtor including over

$100,000 of unpaid payroll taxes, a terminated health insurance plan where employees had money

withheld from their paychecks that was not used to fund insurance premiums, and a huge negative

working capital position. (10/10 Tr. at 11-12)

        26.    Jacobson’s findings with regard to the Debtor’s financial and operation condition

were memorialized in a Viability Assessment Report dated May 3, 2019. (FMB Ex. 36)

        27.    Shortly before the scheduled hearing in state court on FMB’s complaint to appoint

Jacobson as receiver for the Debtor’s business, on May 7, 2019, the Debtor filed its voluntary

chapter 11 petition in this Court. (10/10 Tr. at 17; Doc. 1)

        B.     Debtor’s Cash Collateral Motion and the Agreed Interim Cash Collateral
               Orders

        28.    On May 7, 2019, the Debtor filed the Cash Collateral Motion.

        29.    On May 13, 2019, FMB filed its Preliminary Objection to the Cash Collateral

Motion. (Doc. 24)




                                                  7
103913005.v2
               Case 19-21257-jra      Doc 239       Filed 10/31/19   Page 8 of 33




        30.    On May 14, 2019, the Court entered the Interim Order Authorizing the Debtor’s

Use of First Midwest Bank’s Cash Collateral, Granting Adequate Protection Therefor Pursuant to

Sections 361 and 363 of the Bankruptcy Code and Scheduling Final Hearing on Use of Cash

Collateral and continued the Cash Collateral Motion for final hearing on May 23, 2019. (Doc. 29)

        31.    On May 21, 2019, FMB filed a second Objection to the Cash Collateral Motion.

(Doc. 46)

        32.    On June 18, 2019, the Court entered the Second Stipulated Interim Order

Authorizing the Debtor’s Use of First Midwest Bank’s Cash Collateral, Granting Adequate

Protection Therefor Pursuant to Sections 361 and 363 of the Bankruptcy Code and Scheduling

Final Hearing on Use of Cash Collateral dated June 18, 2019 (the “Second Interim Order”),

which included a weekly cash budget for the Debtor’s use of cash collateral through August 17,

2019. (FMB Ex. 62)

        33.    In the Second Interim Order, the Court authorized the Debtor’s use of First Midwest

Bank’s cash collateral “in accordance with, and without exceeding, the amounts set forth in the

budget” attached as Exhibit A to the Interim Order. (Id. at ¶ 5)

        34.    Jacobson worked with Shindorf to prepare the weekly cash budget attached to the

Second Interim Order, getting away from the accrual-based model that Shindorf proposed so that

FMB would be able to monitor the Debtor’s cash use. (10/10 Tr. at 18-19)

        35.    At trial, Jacobson explained the difference between a cash budget and an accrual

budget. He explained that an accrual-based method accounts for revenue when it is earned, but it

does not show when the revenue is actually collected. He further explained that on the expense

side an accrual budget shows when expenses are incurred, but it does not reflect when expenses

are actually paid. Jacobson also testified that a thirteen-week cash budget is conventional when



                                                8
103913005.v2
               Case 19-21257-jra        Doc 239       Filed 10/31/19    Page 9 of 33




dealing with distressed businesses because it allows one to measure utilization of cash and

accounts receivable over a reasonable time period. (10/10 Tr. at 18-19)

        36.    Jacobson explained that the budget attached to the Second Interim Order reflects,

on a weekly basis, the anticipated cash receipts that are going to be collected by the Debtor, as

well as the weekly cash disbursements that are going to be made by the Debtor. In addition, the

budget attached to the Second Interim Order reflects projected changes to the Debtor’s cash

position based on projected net cash flows, and projected changes to accounts receivable as they

are generated and actually collected by the Debtor. Those features of the weekly cash budget

attached to the Second Interim Order allow FMB to monitor the Debtor’s use of cash collateral

and generation of new accounts receivable to determine whether its collateral position is being

preserved or eroded. (Id. at 24-25)

        37.    The Second Interim Order granted several forms of relief as adequate protection to

First Midwest Bank “for any use or diminution in the value of [First Midwest Bank’s] interests in

the Collateral, including the Cash Collateral” including payments by the Debtor to FMB of

$15,000 by June 6, 2019, effective as of June 1, 2019, and $3,750 per week beginning June 8,

2019. (Id. at ¶ 7)

        38.    Paragraph 7(v) of the Second Interim Order provides:

        The relief set forth in this Interim Order does not constitute a finding that “adequate
        protection” First Midwest Bank’s interests exists pursuant to sections 361 and 363
        of the Bankruptcy Code, and First Midwest Bank’s right to seek additional
        protection, including “adequate protection” pursuant to sections 361 and 363 of the
        Bankruptcy Code, is hereby reserved. However, the Parties Stipulate $15,000 per
        month will be adequate for the term of this budget.

Id.




                                                  9
103913005.v2
               Case 19-21257-jra       Doc 239     Filed 10/31/19      Page 10 of 33




        39.    It is undisputed that the Debtor continues to possess and use equipment that is

pledged as collateral to FMB. The parties disagree, however, regarding the extent to which the

equipment is depreciating.

        40.    Jacobson testified that FMB accepted $3,750 weekly adequate protection payments

as a reasonable measure of the decreasing value of the equipment collateral based on the Debtor’s

straight-line depreciation of its fixed assets (i.e., equipment) at a rate of $21,750 per month

according to the Debtor’s financial statements, and also taking into consideration that the vast

majority of the Debtor’s equipment is FMB’s collateral. The $15,000/month adequate protection

payment is also less than the Debtor’s monthly debt service payments of $16,746.53 for the

Equipment Loan from FMB. (10/10 Tr. at 27-34; FMB Exs. 48, 56)

        41.    Shindorf testified that the Debtor has “overpaid” for adequate protection, and he

asserted that no more adequate protection payments should be required through March 2020.

Despite the fact that the Debtor agreed to pay FMB $3,750 per week in the Second Interim Order,

Shindorf offered his opinion that $750 to $850 per week would have been a “fair and reasonable”

amount of adequate protection. (10/3 Tr. at 94-99)

        42.    In response to the question of “So what went into your calculations for adequate

protection?” Shidorf testified as follows:

        So I used more than one method because I like to vet calculations. I don’t -- I try to
        be as objective as possible. First, I relied on my experience. I’ve actually looked at
        two other bond and abrasive companies to purchase them, and in receiving their
        information, both income statements, asset equipment list, balance sheets, I’ve
        gained information from there. Also I understand what we’ve purchased equipment
        for, what that equipment could be sold back to those manufacturers -- different
        manufacturers offered us different prices for the equipment back. I instructed staff
        to help work on valuing our equipment, in which they did research to call -- one of
        the pieces of equipment is Hydramet, just as an example -- to call Hydramet, see
        how much a piece of equipment might be worth on the open market, as well as
        outside information that was provided to us from First Midwest Bank itself.
        Overall, through those different calculations, my experience, our internal


                                                 10
103913005.v2
               Case 19-21257-jra       Doc 239     Filed 10/31/19      Page 11 of 33




        investigation, as well as the information received from FMB, we came to around
        $460,000 is what I believe an orderly liquidation slash -- yeah, I guess let’s call it
        orderly liquidation. Some of them might be fair market value because it takes time
        to sell certain assets. It’s a small market, it’s four to five companies that might be
        doing this.

(10/3 Tr. at 97-98)

        43.    The Court sustained FMB’s objections to the Debtor’s attempt to introduce

equipment appraisals on hearsay grounds (10/3 Tr. at 66-68), and the Debtor did not establish that

Shindorf is qualified to offer an expert opinion regarding the valuation of the Debtor’s equipment.

In addition, Shindorf did not sufficiently explain how he arrived at a value of “around $460,000”

for the various pieces of equipment that comprise FMB’s collateral, why orderly liquidation is the

appropriate valuation standard, or how he determined the $750 to $850 per week figure based on

his $460,000 valuation.

        44.    The Court finds that Shindorf’s opinions are unsupported and unreliable.          In

contrast, the $3,750 weekly adequate protection payment that the Debtor agreed to pay pursuant

to the Second Interim Order, which amount is supported by the Debtor’s own depreciation

schedule, is a reasonable measure of the equipment depreciation and the amount of periodic

adequate protection payments to which FMB is entitled.

        C.     The Loss of the Debtor’s Largest Customer, the Erosion of FMB’s Collateral,
               and the Debtor’s Financial Reporting Errors, Multiple Proposed Budgets and
               Unreliable Projections.

        45.    In July 2019, during the term of the Second Interim Order, the Debtor ceased doing

business with its largest customer, 3M Innovation Singapore, which represented approximately

72% of the Debtor’s total revenue at the time. (10/10 Tr. at 38-42; FMB Exs. 25, 44)




                                                 11
103913005.v2
               Case 19-21257-jra      Doc 239     Filed 10/31/19     Page 12 of 33




        46.    As a consequence, the Debtor terminated many of its employees. At the time of

the bankruptcy filing, the Debtor had approximately 60 employees. That number has been reduced

to 15 or 16 full-time employees currently. (10/3 Tr. at 135)

        47.    On August 27, 2019, the Debtor and FMB entered into the Third Stipulated Interim

Order Authorizing the Debtor's Use of First Midwest Bank's Cash Collateral, Granting Adequate

Protection Therefor Pursuant to Sections 361 and 363 of the Bankruptcy Code and Continuing

Final Hearing on Use of Cash Collateral (the “Third Interim Order”). (Doc. 151)

        48.    The parties filed an Amended Third Stipulated Interim Order Authorizing the

Debtor’s Use of First Midwest Bank's Cash Collateral, Granting Adequate Protection Therefor

Pursuant to Sections 361 and 363 of the Bankruptcy Code and Continuing Final Hearing on Use

of Cash Collateral (the “Amended Third Interim Order”) on September 10, 2019, to correct the

October 5, 2019 Expiration Date, and the Court entered the Amended Third Interim Order on

September 11, 2019. (Docs. 167, 172; FMB Ex. 63)

        49.    The Amended Third Interim Order incorporated the stipulations, terms and

conditions of the Second Interim Order, except as expressly modified or supplemented by the terms

of the Amended Third Interim Order. (FMB Ex. 63 at ¶ 1)

        50.    The Debtor agreed that it did not have authority to spend funds in excess of the

amounts set forth in the budget attached to the Amended Third Interim Order based on any positive

variance that accrued during any prior budget period. (Id. at ¶ 4)

        51.    In addition, the Debtor agreed that it would not make any disbursements that would

cause the Debtor’s aggregate cash balances to be less than $425,000. (Id. at ¶ 5)




                                                12
103913005.v2
                Case 19-21257-jra     Doc 239     Filed 10/31/19      Page 13 of 33




          52.   FMB negotiated for these provisions to prevent the erosion of FMB’s cash

collateral position based on concerns regarding the Debtor’s declining accounts receivable and the

Debtor’s significant accrued post-petition payables. (10/10 Tr. at 44)

          53.   The Debtor agreed to pay $11,000 for its use and occupancy of the properties

located at 3023 and 3039 – 169th Place, Hammond, IN, for the month of August, and further agreed

to pay all of the outstanding real estate taxes for those properties by August 29, 2019. (FMB Ex.

63 at ¶¶ 12, 13)

          54.   Jacobson explained that the Debtor was required to pay the real estate taxes under

the Amended Third Interim Order because the Debtor had historically been responsible for

payment the real estate taxes in connection with its use of the properties. (10/10 Tr. at 44)

          55.   The Amended Third Interim Order further required the Debtor “to repay the loans

on the following life insurance policies (Northwestern Mutual Policies Nos. 16433511 &

16769260) to replenish the cash surrender value that was used to fund premium payments without

the Lender’s consent by August 29, 2019, and the Debtor agrees to make future insurance premium

payments from Cash Collateral . . .” (FMB Ex. 63 at ¶ 15; 10/10 Tr. at 44-45)

          56.   The combined amount of the monthly premium payments for the two insurance

policies referenced in the Amended Third Interim Order is $1,081.89. (10/10 Tr. at 45-47; FMB

Ex. 59)

          57.   The budget attached to the Amended Third Interim Order included continued

weekly adequate protection payments by the Debtor to FMB in the amount of $3,750 through the

week ending October 5, 2019. (FMB Ex. 63, Ex. A)

          58.   Paragraph 10 of the Amended Third Interim Order provides that “[t]he Debtor

agrees to provide [FMB] with its proposed budget for use of cash collateral beyond the Expiration



                                                13
103913005.v2
               Case 19-21257-jra     Doc 239    Filed 10/31/19    Page 14 of 33




Date by no later than August 29, 2019.” Id. FMB requested the Debtor’s proposed budget so that

it could determine whether its interests would be adequately protected in connection with the

Debtor’s proposed continued use of cash collateral beyond the October 5, 2019 expiration date.

(10/10 Tr. at 48)

        59.    The Debtor did not provide its proposed cash collateral budget to FMB by the

August 29, 2019 deadline set forth in the Amended Third Interim Order. (10/10 Tr. at 48, 68)

        60.    On or about September 16, 2019, in response to discovery issued by FMB, the

Debtor produced a weekly cash for the period of the week ending October 5, 2019 through the

week ending December 28, 2019 (the “Original Proposed Budget”), which was prepared by

Shindorf and presented to FMB as the Debtor’s proposed budget for continued use of cash

collateral for purposes of the Final Hearing scheduled to begin on October 3, 2019. (FMB Ex. 32;

10/3 Tr. at 150-152; 10/10 Tr. at 48, 69-70)

        61.    The Original Proposed Budget was a cash budget similar in form to the cash

budgets that were negotiated by the Debtor and FMB and attached to the Second Interim Order

and the Amended Third Interim Order. The Original Proposed Budget projected actual cash

receipts and disbursements, and it reflected how those receipts and disbursements would impact

the Debtor’s cash position, as well as any projected changes in the Debtor’s accounts receivable

over a thirteen-week period. (FMB Ex. 32)

        62.    Specifically, with regard to the Debtor’s projected cash position, the Original

Proposed Budget projected three weeks of negative cash flows and nine weeks of positive cash

flows with an overall increase in the Debtor’s cash balance of $19,350 over the entire budget

period. (FMB Ex. 32; 10/10 Tr. at 75-76)




                                               14
103913005.v2
               Case 19-21257-jra       Doc 239     Filed 10/31/19      Page 15 of 33




        63.     Jacobson identified multiple concerns regarding the Original Proposed Budget

including (i) the inadequacy of the $350 weekly amount budgeted for equipment repairs, which

were budgeted at $2,000 per week in the Second Interim Order; (ii) the absence of any amount

budgeted for United States Trustee fees owed and expected to be owed by the Debtor; (iii) the

absence of any amount budgeted for the Wintrust equipment and the compressor, which were

previously budgeted at $8,600 and $1,200 per month, respectively; (iv) the absence of any amount

budgeted for life insurance premium payments; (v) the inclusion of only one month of utility

payments in the amount of $5,500 for a 3 month budget period; and (vi) the provision for only one

adequate protection payment to FMB in the amount of $750 during the first week of the budget.

Jacobson further testified that the Debtor has already spent approximately $50,000 on equipment

repairs and maintenance during the first five months of the bankruptcy case. (10/10 Tr. at 70-72)

        64.    Shindorf admitted that inclusion of only one month of utility payments in the

amount of $5,500 for a 3 month period and the $350 adequate protection payment included in the

first week of the Original Proposed Budget were mistakes. (10/3 Tr. at 154-155)

        65.    In addition, Jacobson noted that the Original Proposed Budget did not forecast

payment of the Debtor’s outstanding accounts payable, real estate taxes or personal property taxes.

(10/10 Tr. at 70-72)

        66.    According to the Debtor’s accounts payable aging report, the Debtor’s accounts

payable totaled $90,706.19 as of September 28, 2019 (FMB Ex. 68).

        67.    However, the Debtor’s accounts payable aging report does not include unbilled

attorneys’ fees incurred by the Debtor in connection with the cash collateral and stay relief disputes

before the Court. Nor have those unbilled attorneys’ fees been reported in the Debtor’s monthly

operating reports. (See, e.g., FMB Ex. 66; 10/3 Tr. at 143-145)



                                                 15
103913005.v2
                Case 19-21257-jra     Doc 239     Filed 10/31/19     Page 16 of 33




        68.     The Debtor’s accounts payable aging report also does not include any post-petition

personal property taxes even though the Debtor’s personal property tax bill for the prior year (2018

tax, payable in 2019) was $72,189.58 and personal property taxes continue to accrue post-petition.

(FMB Ex. 57; 10/3 Tr. at 145; 10/10 Tr. at 73-75)

        69.     The Debtor’s accounts payable aging report also does not include any quarterly fees

payable to the United States trustee under 28 U.S.C. § 1930(a)(6) bankruptcy fees. Jacobson

analyzed the Debtor’s quarterly fees for the second and third quarters of 2019 based on the

Debtor’s filed monthly operating reports for May through August and based on the Debtor’s

financial statement for the month of September. Jacobson’s analysis reflects that the Debtor still

owes $445 for the second quarter of 2019, and the Debtor will owe $13,072 for the third quarter

of 2019, which is payable on or before October 31, 2019. (FMB Ex. 60; Debtor Exs. 1-4; 10/10

Tr. at 65-68)

        70.     To assess FMB’s cash collateral position, Jacobson prepared a summary document

entitled “AR, CASH, POST PETITION AP VARIANCE TO 9-28” based on information in the

Debtor’s Schedules and financial reporting provided by the Debtor to FMB pursuant to the

Amended Third Interim Order. Jacobson’s variance analysis compares FMB’s cash collateral

position, in terms of the Debtor’s cash, accounts receivable and post-petition accounts payable, as

of the Petition Date and as of September 28, 2019, and reflects the following:




                                                16
103913005.v2
               Case 19-21257-jra      Doc 239      Filed 10/31/19      Page 17 of 33




                                              ACTUAL        ACTUAL
                                              Petition Date Week Ended
                                              5/7/2019     *9/28/2019  Variance
ENDING CASH BALANCE                           267,068       574,835     307,767

A/R ENDING BALANCE                            368,402         98,673         (269,729)

TOTAL                                         635,470        673,508         38,038
ACCOUNTS PAYABLE POST PETITION $ -                            90,706         (90,706)
                                                              90,706         (52,668)

(FMB Ex. 69; see also FMB Ex. 12, 67, 68)

        71.     Jacobson’s analysis illustrates that while the Debtor’s cash position increased by

$307,767 from the Petition Date to September 28, 2019, the Debtor’s accounts receivable

decreased by $269,729 and the Debtor’s post-petition accounts payable increased by $90,706

during the same period. If the Debtor were to pay all of its reported post-petition accounts payable,

FMB’s collateral position would be eroded by $52,668. FMB’s collateral position would be

further eroded if the Debtor were to pay the additional, unreported attorneys’ fees, personal

property taxes and United States trustee quarterly fees that the Debtor has incurred and/or is

accruing, but did not report on its accounts payable aging report.

        72.    When the Debtor produced the Original Proposed Budget to FMB on or about

September 16, 2019, it also produced a document entitled “Pro Forma Monthly Profit & Loss

Statement for the Fiscal Year 2019” (the “Original Pro Forma”) The Original P&L Statement

projected the following revenue amounts: October ($155,884), November ($133,883), December

($148,067), January ($151,721), February ($154,787), and March ($124,648). (Debtor Ex. 22;

10/3 Tr. at 157)

        73.    Following Shindorf’s deposition, the Debtor abandoned the Original Proposed

Budget, and two days before the Final Hearing that began on October 3, 2019, the Debtor produced



                                                 17
103913005.v2
               Case 19-21257-jra     Doc 239     Filed 10/31/19    Page 18 of 33




a new document entitled “Pro Forma Monthly Profit & Loss Statement – October 2019 to March

2020” (the “Amended Pro Forma”) to FMB as the Debtor’s new proposed budget for the Final

Hearing. (Debtor Ex. 23; 10/3 Tr. at 156; 10/10 Tr. at 77)

        74.    In contrast to the Debtor’s Original Proposed Budget through December 28, 2019,

the Amended Pro Forma extends to March 2020. (Compare FMB Ex. 32 with Debtor Ex. 23)

        75.    In contrast to the Debtor’s Original Proposed Budget and the budgets attached to

the Second Interim Order and the Amended Third Interim Order, which are weekly cash budget

projections, the Amended Pro Forma is a monthly accrual-based projection. (Id.; 10/3 Tr. at 152-

153)

        76.    Accordingly, the Amended Pro Forma projects when revenue will be earned by the

Debtor, but it does not project when revenue will be collected by the Debtor. Similarly, the

Amended Pro Forma projects when additional expenses will be incurred by the Debtor, but it does

not project when expenses will be paid by the Debtor. Moreover, the Amended Pro Forma does

not address when previously accrued accounts receivable will be collected or how previously

incurred accounts payable will be paid by the Debtor. (10/3 Tr. at 160-161; 10/10 Tr. at 79-80)

        77.    In sum, the Amended Pro Forma does not project changes in the Debtor’s cash

position or accounts receivable, and thus does not allow FMB (or the Court) to appropriately

monitor and limit or condition the Debtor’s cash use in a manner that ensures no diminution or

decrease in FMB’s cash collateral position.

        78.    In addition, the Amended Pro Forma includes substantially higher revenue

projections than the Original Pro Forma produced by the Debtor approximately two weeks earlier

based on separate categories of “committed,” “forecast,” and “projected” orders, which vary by

month. Specifically, the Amended Pro Forma projects the following revenue amounts: October



                                               18
103913005.v2
               Case 19-21257-jra       Doc 239    Filed 10/31/19   Page 19 of 33




($282,895 versus $155,884 in the Original Pro Forma), November ($189,956 versus $133,883 in

the Original Pro Forma), December ($176,407 versus $148,067 in the Original Pro Forma),

January ($175,000 versus $151,721 in the Original Pro Forma), February ($175,000 versus

$154,787 in the Original Pro Forma), and March ($175,000 versus $124,648 in the Original Pro

Forma). (Compare Debtor Ex. 22 and 23)

        79.    The Amended Pro Forma projects total revenue of $1,174,258 over the sixth month

period, including $515,071 of committed orders, $34,188 of forecasted orders, and $650,000 of

projected orders. (Debtor Ex. 23) The Debtor provided no documentary evidence in support of

its revenue projections, and the Debtor offered limited testimony from Shindorf and Ray Sparks,

the Debtor’s director of manufacturing operations, regarding the committed and forecasted orders.

Moreover, Shindorf admitted that there is no guarantee that 3M will place any more orders with

the Debtor beyond the current committed orders. (10/3 Tr. at 161) Indeed, all of the $650,000

projected orders referenced in the Amended Pro Forma appear to be speculative.

        80.    The Amended Pro Forma also fails to account for potential business interruption

and costs in excess of $150,000 that the Debtor might have to incur if it needs to relocate its

business from the current location based on the pending stay relief proceedings and any resulting

eviction. (10/3 Tr. at 163, 188-190)

        81.    The Amended Pro Forma has additional shortcomings, including failure to provide

for United States trustee statutory fees due in January 2020, failure to provide for continued

adequate protection payments to FMB at $3,750 per week, failure to sufficiently budget for

equipment repairs and maintenance, and failure to provide for life insurance premium payments.

(Debtor Ex. 23)




                                                 19
103913005.v2
                 Case 19-21257-jra         Doc 239      Filed 10/31/19       Page 20 of 33




          82.      Shindorf admitted that he changed from a weekly cash budget to a monthly accrual

budget to create flexibility in the event that the Debtor incurs losses on a weekly basis. (10/3 Tr.

at 165) Shindorf further admitted that “a cash budgeting method, by definition, would be better

for cash use.” (10/3 Tr. at 183) Based on the obvious shortcomings of the Original Proposed

Budget and the Debtor’s sudden shift from a cash budget to an accrual budget, the Debtor’s

reliance on the Amended Pro Forma evidences an attempt by the Debtor to obscure the

shortcomings in the Debtor’s cash flow projections.

          83.      Shindorf admitted that there is significant risk associated with the Debtor’s

continued business operations, such that Shindorf will not allow his other company Lehigh

Abrasives to do business with the Debtor. However, the Debtor’s proposed use of cash collateral

under a speculative, accrual-based budget that cannot be monitored by FMB and policed by the

Court, similarly exposes FMB to the risk associated with the Debtor’s business and the risk that

FMB’s cash and non-cash collateral will continue to decrease in value. (10/3 Tr. at 166-167)

                           II.     PROPOSED CONCLUSIONS OF LAW2

          A.       Jurisdiction

          84.      The federal district courts have “original and exclusive jurisdiction” of all cases

under title 11 of the United States Code, 11 U.S.C. §§ 101, et seq. (the “Bankruptcy Code”). 28

U.S.C. § 1334(a). The federal district courts also have “original but not exclusive jurisdiction” of

all civil proceedings arising under the Bankruptcy Code, or arising in or related to cases under the

Bankruptcy Code. 28 U.S.C. § 1334(b). District courts may, however, refer these cases to the

bankruptcy judges for their districts. 28 U.S.C. § 157(a). In accordance with section 157(a), the




2
    To the extent that these Conclusions of Law including findings of fact, they are adopted as such.

                                                      20
103913005.v2
               Case 19-21257-jra      Doc 239     Filed 10/31/19     Page 21 of 33




District Court for the Northern District of Indiana has referred all of its bankruptcy cases to the

Bankruptcy Court for the Northern District of Indiana pursuant to Local Rule 200.1(a)(1).

        85.    A bankruptcy judge to whom a case has been referred may enter final judgment on

any proceeding arising under the Bankruptcy Code or arising in a case under the Bankruptcy Code.

28 U.S.C. § 157(b)(1). Bankruptcy judges must therefore determine, on motion or sua sponte,

whether a proceeding is a core proceeding or is otherwise related to a case under the Bankruptcy

Code. 28 U.S.C. § 157(b)(3). As to the former, the bankruptcy court may hear and determine such

matters. 28 U.S.C. § 157(b)(1). As to the latter, the bankruptcy court may hear the matters, but

may not decide them without the consent of the parties. 28 U.S.C. §§ 157(b)(1), (c). Instead, the

bankruptcy court must “submit proposed findings of fact and conclusions of law to the district

court, and any final order or judgment shall be entered by the district judge after considering the

bankruptcy judge’s proposed findings and conclusions and after reviewing de novo those matters

to which any party has timely and specifically objected.” 28 U.S.C. § 157(c)(1).

        86.    In addition to the foregoing considerations, a bankruptcy judge must also have

constitutional authority to hear and determine a matter. Stern v. Marshall, 564 U.S. 464 (2011).

Constitutional authority exists when a matter originates under the Bankruptcy Code or, in noncore

matters, where the matter is either one that falls within the public rights exception, id., or where

the parties have consented, either expressly or impliedly, to the bankruptcy court hearing and

determining the matter. See, e.g., Wellness Int’l Network, Ltd. v. Sharif, 135 S. Ct. 1932, 1939

(2015) (parties may consent to a bankruptcy court’s jurisdiction); Richer v. Morehead, 798 F.3d

487, 490 (7th Cir. 2015) (noting that “implied consent is good enough”).

        87.    Contested matters regarding a debtor’s motion for authority to use cash collateral

and requests for adequate protection are core proceedings that arise under the Bankruptcy Code



                                                21
103913005.v2
               Case 19-21257-jra      Doc 239      Filed 10/31/19      Page 22 of 33




and for which bankruptcy courts have authority to enter final orders. See, e.g., In re McCombs,

No. 11-01293-MAM-11, 2011 WL 4458893, at *1 (Bankr. S.D. Ala. Sept. 23, 2011).

Furthermore, the Debtor and FMB have expressly or impliedly consented to this Court’s entry of

a final order. Accordingly, this Court has statutory and constitutional authority to enter a final

order adjudicating the Debtor’s Cash Collateral Motion and FMB’s Motion Requesting Adequate

Protection.

        B.     Bankruptcy Code Provisions Governing Use of Cash Collateral, Adequate
               Protection and Burden of Proof

        88.    As debtor in possession, the Debtor has all of the rights and duties of a trustee, other

than the right to compensation under section 330 of the Bankruptcy Code and except for the duties

specified in sections 1106(a)(2), (3) and (4) of the Bankruptcy Code. 11 U.S.C. § 1107(a).

        89.    Section 363(c)(2) of the Bankruptcy Code provides:

        The trustee may not use, sell, or lease cash collateral under paragraph (1) of this
        subsection unless--
        (A) each entity that has an interest in such cash collateral consents; or
        (B) the court, after notice and a hearing, authorizes such use, sale, or lease in
        accordance with the provisions of this section.

11 U.S.C. § 363(c)(2).

        90.    According to section 363(a) of the Bankruptcy Code, “cash collateral” means cash,

negotiable instruments, documents of title, securities, deposit accounts, or other cash equivalents

whenever acquired in which the estate and an entity other than the estate have an interest and

includes the proceeds, products, offspring, rents, or profits of property and the fees, charges,

accounts or other payments for the use or occupancy of rooms and other public facilities in hotels,

motels, or other lodging properties subject to a security interest as provided in section 552(b) of

this title, whether existing before or after the commencement of a case under this title. 11 U.S.C.

§ 363(a).


                                                 22
103913005.v2
               Case 19-21257-jra         Doc 239     Filed 10/31/19      Page 23 of 33




         91.    Pursuant to the Second Interim Order, the Debtor has stipulated to the validity and

priority of FMB’s security interests, including its interests in cash collateral. As evidenced by its

objections and position taken at the Final Hearing, FMB does not consent to the Debtor’s continued

use of FMB’s cash collateral. Therefore, under section 363(c)(2), the Debtor may not use cash

collateral unless this Court authorizes such use in accordance with the provisions of section 363

of the Bankruptcy Code.

         92.    Pursuant to section 363(e), the Debtor cannot use FMB’s cash collateral unless the

Debtor demonstrates that FMB’s interests in cash collateral are adequately protected. See In re

EES Lambert Assocs., 62 B.R. 328, 343 (Bankr. N.D. Ill. 1986).

         93.    Section 363(e) states:

         Notwithstanding any other provision of this section, at any time, on request of an
         entity that has an interest in property used, sold, or leased, or proposed to be used,
         sold, or leased, by the trustee, the court, with or without a hearing, shall prohibit or
         condition such use, sale, or lease as is necessary to provide adequate protection of
         such interest. This subsection also applies to property that is subject to any
         unexpired lease of personal property (to the exclusion of such property being
         subject to an order to grant relief from the stay under section 362).

11 U.S.C. § 363(e).

         94.    The concept of adequate protection derives from the Fifth Amendment protection

of property interests. In this respect, the United States Supreme Court has held that bankruptcy

power is subject to the Fifth Amendment due process clause prohibiting the taking of private

property without compensation despite a public purpose for the taking. See Wright v. Union

Central Life Ins. Co., 311 U.S. 273 (1940); Louisville Joint Stock Land Bank v. Radford, 295 U.S.

555 (1935); In re Gulf States Steel, Inc. of Alabama, 285 B.R. 497, 511-512 (Bankr. N.D. Ala.

2002).




                                                   23
103913005.v2
               Case 19-21257-jra       Doc 239     Filed 10/31/19      Page 24 of 33




        95.    In EES Lambert Assocs., the court explained that “cash collateral is a unique form

of collateral that requires special protection since it is most likely to be consumed during the

reorganization process and is at times subject to change on an almost daily basis. Its use must be

prohibited or conditioned as is necessary to provide adequate protection of the secured creditor’s

interest.” Id. at 343; see also Fed. Nat. Mortg. Ass'n v. Dacon Bolingbrook Assocs. Ltd. P'ship,

153 B.R. 204, 210 (N.D. Ill. 1993) (“section 363(e) . . . requires that the Debtor cannot

use cash collateral unless it provides adequate protection for the secured creditor’s interest.”).

        96.    Although “adequate protection” is not defined in the Bankruptcy Code, section 361

provides illustrative examples of adequate protection; specifically, that a debtor may provide

periodic cash payments, additional or replacement liens, or other relief that will result in the

indubitable equivalent of the secured creditor’s interest in property. See 11 U.S.C. § 361; In re

Briggs Transp. Co., 780 F.2d 1339, 1344 (8th Cir. 1985) (“…as demonstrated by the non-exclusive

examples of section 361, adequate protection is the protection of a secured creditor’s ‘interest in

property’ from any decrease in ‘value’ attributable to the stay.”).

        97.    The basic purpose of adequate protection is to replace the protections afforded a

secured creditor by a debtor’s possession of its collateral. U.S. v. Whiting Pools, Inc., 462 U.S.

198, 207 (1983). Adequate protection payments are designed to compensate a holder of a secured

claim for any decline in the value of its collateral post-petition and pre-confirmation. U.S. Savings

Association v. Timbers of Inwood Forest Assoc. Ltd, 484 U.S. 65 (1988); In re Delta Resources,

Inc., 54 F.3d 722, 730 (11th Cir. 1995); In re Cason, 190 B.R. 917, 928 (Bankr. N.D. Ala. 1995).

        98.    Ultimately, the test is whether the FMB’s interest is protected from diminution or

decrease as a result of the Debtor’s proposed use of cash collateral. In re Gasel Tranp. Lines,




                                                 24
103913005.v2
                Case 19-21257-jra       Doc 239      Filed 10/31/19     Page 25 of 33




Inc., 326 B.R. 683 (6th Cir. BAP 2005); In re Carbone Companies, Inc., 395 B.R. 631, 635 (Bankr.

N.D. Ohio 2008).

        99.      Without a finding that FMB’s interest in cash collateral is adequately protected, the

Court may not authorize the Debtor’s use of cash collateral without running afoul of the secured

creditor’s Fifth Amendment property right to a just compensation for a taking. Carbone, 395 B.R.

at 635 (citing Wright v. Union Cent. Life Ins. Co., 311 U.S. 273, 61 S.Ct. 196, 85 L.Ed. 184

(1940)).

        100.     Under section 363(p)(1), the Debtor has the burden of proof on the issue of adequate

protection. 11 U.S.C. § 363(p)(1); Carbone, 395 B.R. at 635 (stating that “[a] debtor requesting

court      approval   to   use cash collateral has     the burden of proof as    to   the    issue   of

‘adequate protection’” and applying a preponderance standard).

        101.     Some courts, including at least one court in this Circuit, have adopted a clear and

convincing evidentiary standard that a debtor must satisfy to prove adequate protection of a

secured creditor’s interest in cash collateral. See In re O.P. Held, Inc., 74 B.R. 777, 784 (Bankr.

N.D.N.Y. 1987); In re Sheehan, 38 B.R. 859, 868 (Bankr. D. S.D. 1984). In Sheehan, based on

the legislative history of section 361, the court described the “high burden of proof” as follows:

“[a] party proposing to use cash collateral must prove by clear and convincing evidence that an

entity claiming an interest in cash collateral will realize the value of its bargain in the light of all

the facts and circumstances of the case.” Id. at 868.

        102.     In contrast to cash collateral, with respect to which a debtor has an affirmative

obligation to demonstrate adequate protection of the secured creditor’s interest, regarding non-

cash collateral, such as the accounts receivable, equipment and insurance policies at issue in this

case, FMB as the secured creditor has the initial burden of showing a likelihood that the collateral



                                                  25
103913005.v2
               Case 19-21257-jra       Doc 239      Filed 10/31/19      Page 26 of 33




will decrease in value on account of the debtor’s use. The burden then shifts to the Debtor to show

that adequate protection is not needed or can be provided in a different manner. See Zink v.

Vanmiddlesworth, 300 B.R. 394, 403 (N.D.N.Y. 2003).

        C.   The Debtor Failed to Carry its Burden Regarding Adequate Protection of
        FMB’s Cash and Non-Cash Collateral

        103.     The Debtor has failed to demonstrate based on a preponderance of the evidence,

let alone based on clear and convincing evidence, that FMB’s interests in cash collateral will be

adequately protected in connection with the Debtor’s proposed use of cash through March 2020 or

any additional period, for that matter.

        104.   In re Carbone Companies, Inc. is instructive. 395 B.R. 631 (Bankr. N.D. Ohio

2008). In Carbone, the debtors presented testimony from their president and a turnaround

consultant. Id. at 636. The turnaround consultant testified that net cash flow projections for the

ensuing quarter reflected positive increases as opposed to negative cash flows. Id. The projections

reflected that net operating cash flows began at $108,803 prepetition and would increase to

$196,630 by the end of the year. Id. Similarly, the projections showed that eligible accounts

receivable began at $453,432 prepetition and would increase to $515,255 by the end of the year.

Id. In support of the debtors’ positive cash flow projections, the debtors exhibited a report

comparing the projected budget to their actual budget for the previous month showing positive

variances for cash, accounts receivable and expenses. Id. The consultant further opined that the

debtors would be profitable going forward, and his testimony was not controverted by any

persuasive evidence to the contrary. Id. In addition, the debtors’ president testified that the debtors’

main clients would continue to do business with the debtors notwithstanding the pending

bankruptcy proceedings. Id. at 637. Based on this evidence, the court in Carbone concluded that

the bank had not suffered any diminution of its security interest and that the bank was adequately


                                                  26
103913005.v2
                 Case 19-21257-jra     Doc 239     Filed 10/31/19     Page 27 of 33




protected because its cash collateral would not diminish based on the debtors’ proposed use. Id.

at 636.

          105.   This case stands in stark contrast to Carbone. The Debtor recently lost its largest

customer, 3M Innovation Singapore, which represented approximately 72% of the Debtor’s

business. While the Debtor has a positive variance on cash since the Petition Date, the Debtor’s

accounts receivable is down by approximately $270,000 and the small positive variance of cash

plus accounts receivable is completely offset by the Debtor’s accrued post-petition accounts

payable, the payment of which would result in a net negative variance of approximately $52,668

as of September 28, 2019. (FMB Ex. 69)          Moreover, that figure does not include additional,

unpaid postpetition liabilities of the Debtor that were not listed in the Debtor’s accounts payable

aging report.

          106.   Here, the Debtor did not present any cash flow projections whatsoever, let alone

positive cash flow projections. Instead, the Debtor relied on the accrual-based Amended Pro

Forma. The Debtor’s reliance on the Amended Pro Forma is misplaced because it does not reflect

how the Debtor’s cash and accounts receivable will change based on the Debtor’s continued use.

The Amended Pro Forma suffers from numerous flaws, not least of which are speculative revenue

projections and failure to account for payment of the more than $90,000 of accrued post-petition

accounts payable. The Amended Pro Forma does not enable the Court to determine that FMB’s

interests in cash collateral are adequately protected.

          107.   Even if the Court was persuaded that the revenue projections in the Amended Pro

Forma were reasonably supported and achievable, which the Court is not, it is not the Court’s

responsibility to extrapolate from the Amended Pro Forma how the Debtor’s cash position will




                                                 27
103913005.v2
                 Case 19-21257-jra       Doc 239     Filed 10/31/19      Page 28 of 33




change or to re-work the Debtor’s proposed budget. The court in In re O.P. Held, Inc., 74 B.R.

777, 784 (Bankr. N.D.N.Y. 1987), addressed this point, stating as follows:

          As Debtor advanced what the Court must conclude is an unacceptable proposal, it
          is not the function of the Court to attempt to re-work Debtor's Proposal to an
          acceptable form; in this case, the Court would not even have data sufficient to
          embark on such an effort. See Levin v. Kedzie-Carrol Currency Exchange, Inc. (In
          re Cash Currency Exchange, Inc.), 52 B.R. 577, 581 (Bankr. N.D. Ill.
          1985); American Security Bank, N.A. v. Robson (In re Robson), 10 B.R. 362, 365
          (Bankr. N.D. Ala. 1981). While the Court is a court of equity which seeks to
          rehabilitate and reorganize the financially ailing debtor, it cannot ignore the rights
          of secured creditors. See M Bank Dallas, N.A. v. O'Connor (In re O'Connor), 808
          F.2d 1393, 1398 (10th Cir.1987); Crocker National Bank v. American Mariner
          Industries, Inc. (In re American Mariner Industries, Inc.), 734 F.2d 426 (9th
          Cir.1984); In re Certified Corp., 51 B.R. 768 (Bankr. D. Hawaii 1985). Adequate
          protection can only be determined if the Debtor is willing to cooperate with its
          secured creditor, providing sufficient, accurate information upon which both the
          creditor and the Court can make an informed decision.

          108.   Through its use of the Amended Pro Forma, the Debtor has failed to provide

sufficient, accurate information upon which both FMB and the Court can make an informed

decision that FMB’s interests in cash collateral are adequately protected. Accordingly, the Court

concludes that the Debtor has failed to carry its burden of proof regarding adequate protection

under section 363 of the Bankruptcy Code and the Debtor’s Cash Collateral Motion must be

denied.

          109.   For similar reasons, the Debtor did not establish at the Final Hearing that FMB’s

interests in accounts receivable are adequately protected. FMB established through Jacobson that

the Debtor’s accounts receivable have already declined by approximately $270,000 from the

Petition Date through September 28, 2019. The Debtor’s projected revenues were not adequately

supported at trial, and the inherently speculative nature of the projected orders in the Amended Pro

Forma prevent the Court from concluding that the Debtor can preserve and adequately protect

FMB’s interest in accounts receivable. Furthermore, the potential business interruption and



                                                   28
103913005.v2
               Case 19-21257-jra        Doc 239    Filed 10/31/19     Page 29 of 33




substantial estimated costs associated with the Debtor’s potential eviction from the 3039 – 169th

Place, Hammond, IN property and relocation to another facility, further support the Court’s

conclusion that FMB’s interests in accounts receivable are not adequately protected.

        110.   Finally, with regard to FMB’s equipment collateral, FMB satisfied its initial burden

of proof that the equipment collateral will decrease in value on account of the debtor’s continued

use. The Debtor concedes that the equipment is depreciating, but disputes the amount of the

deprecation and contends that it should receive a credit for the alleged overpayment of adequate

protection under the Second Interim Order and the Amended Third Interim Order.

        111.   The Court concludes that Shindorf was not qualified to provide valuation testimony

and that his opinions regarding the actual deprecation of the equipment were unclear and

unreliable. It is well established that equipment appraisals and related opinions of value require

“specialized knowledge” under Fed. R. Evid. 702. See, e.g., In re Walter B. Scott & Sons, Inc.,

436 B.R. 582, 588 (Bankr. D. Idaho 2010). Such opinions must be properly disclosed and provided

in an expert report, and the qualifications of an expert witness must be established, all of which

the Debtor failed to do in this case.

        112.   Furthermore, the Debtor specifically agreed in the Second Interim Order that

“$15,000 per month will be adequate for the term of this budget” (id. at ¶ 7(v)), and not for an

extension of the budget through the end of 2019. The Debtor’s attempt to claim a credit for

previous adequate protection payments that it made to FMB is tantamount to a repudiation of the

prior stipulation and agreed order, which is not permissible. See Matter of Lafayette Dial, Inc., 92

B.R. 798 (Bankr. N.D. Ind. 1988).

        113.   In Lafayette Dial, the court refused to relieve a debtor of obligations that it assumed

pursuant to an agreed order of adequate protection “and which were imposed upon it when the



                                                  29
103913005.v2
               Case 19-21257-jra       Doc 239      Filed 10/31/19     Page 30 of 33




court approved that agreement.” Id. at 800. The court explained that “a stipulation freely entered

into by the parties is binding on the parties.” Id. (citing Matter of B.O.S.S. Partners I, 37 B.R. 348,

350 (Bankr. M.D. Fla. 1984)). “Thus, an agreed order ‘acquires the incidents of and is given the

same force and effect as any other judgment.’ It is a contract between the parties which has a

judicial approbation—one to which the Court, as ultimate arbiter, has been made a signatory. It is

not to be ignored, and can be set aside only upon the same bases as any other judgment. Id. (citing

In re Family Investments, Inc., 8 B.R. 572, 577 (Bankr. W.D. Ky. 1981)). Consequently, having

once settled the dispute through the entry of an agreed order, a debtor is not permitted to change

its mind and repudiate that agreement. Indeed, attempts to do so are frequently condemned in the

strongest possible terms. Id. (citing In re Herrera, 23 B.R. 796, 797 (9th Cir. B.A.P. 1982). It is

“bound by that settlement and order.” Id. (citing Matter of Springpark Association, 623 F.2d 1377,

1380 (9th Cir. 1980)).

        114.   Because the Debtor continues to use FMB’s equipment collateral in the operation

of its business and the equipment continues to depreciate, the Debtor agreed in the Second Interim

Order (and continuing with the Third Interim Order), to make adequate protection payments of

$3,750 per week. This amount is consistent with the Debtor’s straight-line depreciation of its fixed

assets including equipment prior to the bankruptcy filing at a rate of $21,750 per month. The

$15,000 monthly adequate protection payment also compares favorably to the Debtor’s $16,746.53

monthly payment amount for the FMB Equipment Loan.

        115.   The Court concludes that FMB’s interests in its equipment collateral are not

adequately protected because the Debtor does not propose to continue paying the $3,750 weekly

adequate protection payments that are supported by the record. FMB also raised legitimate

concerns about the inadequate amount budgeted by the Debtor for equipment repairs and



                                                  30
103913005.v2
               Case 19-21257-jra       Doc 239    Filed 10/31/19   Page 31 of 33




maintenance in light of the substantial costs incurred by the Debtor for equipment repairs and

maintenance since the Petition Date.

        116.   Similarly, the Debtor’s proposed Amended Pro Forma does not appear to include

any of the life insurance premium payments that are necessary to preserve FMB’s collateral

interests in those policies. Thus, FMB’s interest in the life insurance policies are also not

adequately protected.

        117.   Based on the foregoing, the Court concludes that FMB’s interests in cash and non-

cash collateral will not be adequately protected in connection with the Debtor’s proposed

continued use of cash collateral. Accordingly, the Court cannot condition cash use in a manner

that provides adequate protection to FMB, and under section 363(e) of the Bankruptcy Code, the

Court must prohibit the Debtor’s continued use of FMB’s cash.

 III.     ORDER DENYING DEBTOR’S EMERGENCY MOTION FOR USE OF FIRST
          MIDWEST BANK’S CASH COLLATERAL AND FURTHER PROHIBITING
            DEBTOR’S USE OF FIRST MIDWEST BANK’S CASH COLLATERAL

        This matter having come before the Court for Final Hearing on Debtor’s Emergency

Motion for Use of First Midwest Bank’s Cash Collateral [Doc. 10] and First Midwest Bank’s

Motion Requesting Adequate Protection [Doc. 198].

        Based on the foregoing Findings of Fact and Conclusions of Law, the Court hereby Orders

that:

                (a)     Debtor’s Emergency Motion for Use of First Midwest Bank’s Cash

         Collateral is Denied;

                (b)     First Midwest Bank’s Motion Requesting Adequate Protection is Granted;

         and

                (c)     The Debtor is prohibited from using First Midwest Bank’s cash collateral.



                                                 31
103913005.v2
               Case 19-21257-jra   Doc 239    Filed 10/31/19   Page 32 of 33




Dated at Hammond, Indiana
on November ___, 2019.
                                                       ___________________________
                                                       James R. Ahler, Judge
                                                       United States Bankruptcy Court




 Dated: October 31, 2019                      Respectfully submitted,
                                              FIRST MIDWEST BANK

                                              By: /s/ Gordon E. Gouveia II
                                                  One of its attorneys

 Gordon E. Gouveia II
 Fox Rothschild LLP
 321 N. Clark Street, Suite 1600
 Chicago, IL 60654
 Tel: (312) 980-3816
 Email: ggouveia@foxrothschild.com

 -and-

 Gordon E. Gouveia
 GOUVEIA & ASSOCIATES, LLC
 Attorneys At Law
 433 W. 84th Drive Merrillville, IN 46410
 Tel: (219) 736-6020
 Email: gm6020@aol.com




                                             32
103913005.v2
               Case 19-21257-jra      Doc 239      Filed 10/31/19     Page 33 of 33



                                 CERTIFICATE OF SERVICE

       I, Gordon E. Gouveia, an attorney, hereby certify that, on the 31st day of October, 2019, I
filed and served a true and correct copy of the foregoing FIRST MIDWEST BANK’S
PROPOSED FINDINGS OF FACT AND CONCLUSIONS OF LAW REGARDING
DEBTOR’S EMERGENCY MOTION FOR USE OF FIRST MIDWEST BANK’S CASH
COLLATERAL AND FIRST MIDWEST BANK’S MOTION REQUESTING ADEQUATE
PROTECTION, AND ORDER DENYING DEBTOR’S EMERGENCY MOTION FOR
USE OF FIRST MIDWEST BANK’S CASH COLLATERAL, GRANTING FIRST
MIDWEST BANK’S MOTION REQUESTING ADEQUATE PROTECTION, AND
PROHIBITING DEBTOR’S USE OF FIRST MIDWEST BANK’S CASH COLLATERAL
upon the following parties in the manner so indicated.

                                                         Gordon E. Gouveia II


The following parties receive notice via the Court’s CM/ECF Noticing System:

Mailing Information for Case 19-21257-jra
Electronic Mail Notice List

The following is the list of parties who are currently on the list to receive email notice/service
for this case.

       Greg A. Bouwer gbouwer@kblegal.net, khand@kblegal.net
       Frederick L. Carpenter flcarpenter@gmail.com
       Daniel L. Freeland dlf9601@aol.com
       Nancy J. Gargula USTPRegion10.SO.ECF@usdoj.gov
       Gordon E. Gouveia geglaw@gouveia.comcastbiz.net
       Gordon E. Gouveia gmlaw@gouveia.comcastbiz.net, ggouveia@ecf.axosfs.com
       Gordon E. Gouveia II ggouveia@foxrothschild.com, orafalovsky@foxrothschild.com
       Thomas Higgins tom@tomhigginslaw.com
       Jennifer Prokop jennifer.prokop@usdoj.gov, jwprokop@yahoo.com
       Scott Albert Pyle spyle@rubinoruman.com
       Sheila A. Ramacci (EW) sar4198@aol.com

VIA EMAIL

Daniel L. Freeland
Sheila A. Ramacci
Daniel L. Freeland & Associates, P.C.
dlf9601@aol.com
sar4198@aol.com
Counsel for the Debtor




                                                 33
103913005.v2
